10/4/2019                                       Money Laundering:
                             Case 1:19-cv-09236 Document          Here's How
                                                               1-39          They10/06/19
                                                                          Filed  Do It - Bloomberg
                                                                                                Page 1 of 5

    Quicktake

    Money to Launder? Here's How (Hint: Find a
    Bank)
    By Alexander Weber, Boris Groendahl, and Nicholas Comfort
    March 9, 2019, 1:00 AM EST
    Updated on April 18, 2019, 12:13 PM EDT




            6 Ways To Launder Money




                        0:01 / 0:54
                                                                                                              
    6 Ways To Launder Money


    You’re a criminal with millions of dollars in ill-gotten gains but one big problem: Transferring
    slugs of money or carrying suitcases of cash will raise eyebrows. You need to “launder” the
    dough — make the dirty money appear to be the proceeds of legitimate enterprise. Then it can be
    spent anywhere in the world — say, on real estate or luxury yachts — no questions asked. Most
    countries and all the world’s major banks have controls in place to ﬂag suspicious funds coming
    into the ﬁnancial system. But as shown by a series of revelations and the probes roiling European
    banks, bad actors come up with innovative ways to skirt the rules.


    Hiding under shell companies

    Deliberately opaque “shell” companies, which exist only on paper and have no active business
    operations, are easy and cheap to set up and eﬀective at obscuring ownership. They’re key    to
    what experts call the “layering phase” of money laundering, in which funds are shoveled around

https://www.bloomberg.com/news/articles/2019-03-09/money-to-launder-here-s-how-hint-ﬁnd-a-bank-quicktake           1/5
10/4/2019                               Money Laundering:
                    Case 1:19-cv-09236 Document           Here's How
                                                       1-39          They10/06/19
                                                                  Filed  Do It - Bloomberg
                                                                                        Page 2 of 5
    multiple times to make them harder to track. Shell companies are traditionally found in oﬀshore
    tax havens such as Panama and the Bahamas, but the U.S. states of Delaware and Nevada also
    permit corporations to be set up in anonymity. The international consortium of journalists that
    uncovered the Troika Laundromat scheme says it involved at least 75 shell companies that
    generated a total of $8.8 billion in transactions through made-up deals. There’s been a global
    push for more transparency, even in the U.K.,                                 whose crown dependencies include Jersey,
    Guernsey and the Isle of Man.


    Finding weak links

    After the chaotic collapse of Soviet Union, launderers searched out weak spots in Europe, where
    watchdogs were ill-equipped. They looked for banks that might be poorly supervised or even
    open to being complicit. Torrents of cash were channeled into banks in Cyprus and Malta. Baltic
    nations Estonia   and Latvia, which have central roles in the emerging tale of dirty Russian
    money, became big players as passageways to the West. The former Soviet states had an added
    draw because Russian is widely spoken, and Scandinavian lenders rushed to get into the high-
    growth markets. By way of western correspondent banks, funds could be further cleansed and
    moved around with less scrutiny. Denmark’s Danske Bank A/S has acknowledged that much of
    about $230 billion                 that ﬂowed through its tiny Estonian outpost may have been dirty.


    Trade-based money laundering

    Criminals can move funds across borders by engaging in seemingly legitimate international
    trading of goods and falsifying invoices to disguise their true value. Such trade-based laundering
    was key to the Troika Laundromat scheme, where bogus invoices were allegedly used to trade
    “food goods,” “metal goods” and “auto parts.” The method is widely used to enable outﬂows
    from developing economies. Global Financial Integrity, a Washington-based research
    organization, estimates that “trade misinvoicing” accounts for 18 percent of developing nations’
    trade with developed economies.




https://www.bloomberg.com/news/articles/2019-03-09/money-to-launder-here-s-how-hint-ﬁnd-a-bank-quicktake                     2/5
10/4/2019                                       Money Laundering:
                             Case 1:19-cv-09236 Document          Here's How
                                                               1-39          They10/06/19
                                                                          Filed  Do It - Bloomberg
                                                                                                Page 3 of 5




    Mirror trades

    A “mirror trade” is two stock transactions, in two separate locations, that eﬀectively cancel each
    other out but succeed in moving money from one place to another. Mirror trades have legitimate
    uses, and are employed by mutual funds and other investors that have limits on where they can
    hold securities. But such trades can also be used to bring money across borders. In one infamous
    example, Deutsche Bank AG helped clients move about $10 billion out of Russia from 2011 to 2015
    by executing mirror transactions in its oﬃces in Moscow and London. The bank was ﬁned $629
    million by U.K. and U.S. authorities for those compliance failures. A criminal investigation by the
    U.S. Justice Department has yet to conclude. Another technique, sometimes known as a back-to-
    back deal, is to take a loan in one country that’s secured by a deposit in another country. The
    launderer defaults on the loan, the bank seizes the deposit and the money looks clean. The fact
    that both types of transactions have legitimate applications makes them harder to stop.


    Mixing clean and dirty money

    It’s diﬃcult to tell the diﬀerence between legitimate business and illicit ﬂows from criminal
    activity. Launderers sometimes work with real companies that generate lots of cash, merging
    their funds before they head to the bank. Casinos and other cash-based operations such as
    restaurants are attractive targets. A common scheme involving casinos is to buy large amounts of
    chips in cash, gamble just a tiny share, then call the rest winnings and redeem the funds. Even
    more eﬀective is owning the whole casino. Macau, the world’s biggest gambling hub, has long
    been beset by money laundering despite repeated attempts by China’s government to rein it in.
    Canada found last year that casinos in British Columbia for years served unwittingly as
    laundromats for domestic and international crime. The expansion of online gaming and sports
    betting, where identities are easy to conceal, provide new opportunities, as do cryptocurrencies.


    ‘Smurﬁng’


https://www.bloomberg.com/news/articles/2019-03-09/money-to-launder-here-s-how-hint-ﬁnd-a-bank-quicktake      3/5
10/4/2019                                Money Laundering:
                    Case 1:19-cv-09236 Document            Here's How
                                                        1-39          They10/06/19
                                                                   Filed  Do It - Bloomberg
                                                                                         Page 4 of 5
    To avoid raising red ﬂags, money launderers will break down a large amount of money into
    smaller chunks and have associates known as “smurfs” deposit the funds in diﬀerent accounts in
    diﬀerent places. U.S. banks are required to report to regulatory authorities any transaction of
    more than $10,000, so launderers often avoid hitting that limit. Banks must continuously track
    customer transactions to look for red ﬂags, and if they have good reason to suspect something
    devious, they must alert authorities. Failure to do so can bring stiﬀ ﬁnes. Banks often complain
    that the rules are onerous and the controls needed to “know your customer” are costly       .
    Danske Bank increased the number of employees in compliance after its money-laundering
    scandal exploded, and now has more than 1,000 people assigned to monitor and prevent
    ﬁnancial crime.


    The Reference Shelf

            Bloomberg’s interactive map of notable enforcement eﬀorts around the world.

            A report from Bloomberg Intelligence on the cost of compliance                                 .

            What we know and don’t know about the Troika Laundromat.

            The website of Global Financial Integrity, a Washington-based non-proﬁt that analyzes dirty
            money ﬂows.

            A U.S. Congressional Research Service report on eﬀorts to counter money laundering.

            QuickTakes on how Europe’s banks ended up laundering Russia’s money, on Latvia’s ﬁnancial
            corruption and on Deutsche Bank’s mirror trades.

            A column by Bloomberg Opinion’s Leonid Bershidsky on the perils of trade-based money
            laundering.


    — With assistance by Greg Farrell, Heather Smith, Laurence Arnold, Leonid Bershidsky, and Gregory
    White


    In this article
        DANSKE
        DANSKE BANK A/S
        91.84    DKK       -0.26 -0.28%

        1065791D
        GLOBAL FINANCIAL INTEGRITY
        Private Company

        DBK
        DEUTSCHE BANK RG
        6.53    EUR      +0.02 +0.35%


https://www.bloomberg.com/news/articles/2019-03-09/money-to-launder-here-s-how-hint-ﬁnd-a-bank-quicktake       4/5
10/4/2019                                       Money Laundering:
                             Case 1:19-cv-09236 Document          Here's How
                                                               1-39          They10/06/19
                                                                          Filed  Do It - Bloomberg
                                                                                                Page 5 of 5

                                                    Terms of Service Trademarks Privacy Policy
                                                     ©2019 Bloomberg L.P. All Rights Reserved
                                           Careers Made in NYC Advertise Ad Choices     Contact Us Help




https://www.bloomberg.com/news/articles/2019-03-09/money-to-launder-here-s-how-hint-ﬁnd-a-bank-quicktake      5/5
